Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 23, 2015,
by and among Real Goods Solar, Inc., a Colorado corporation, with headquarters
located at 833 West South Boulder Road, Louisville, CO 80027 (the “Company”),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

RECITALS

A. The Company and the Buyers desire to enter into this transaction to purchase
the Common Shares (as defined below) and the Warrants (as defined below)
pursuant to the Registration Statement (as defined below) which is currently
effective, has at least $200,000,000 of initial offering price of unallocated
securities available for sale as of the date hereof and has been declared
effective in accordance with the Securities Act of 1933, as amended (the “1933
Act”), by the United States Securities and Exchange Commission (the “SEC”).

B. The Series A Warrant Shares, Series B Warrant Shares and Series C Warrant
Shares (each, as defined below) shall, in each case, be issued pursuant to the
Registration Statement or another registration statement, or, if the
Registration Statement or such other registration statement is not available at
the time of issuance of such Warrant Shares and, in the case of the Series B
Warrants, if the Registration Statement or such other registration statement
remains unavailable for a period of sixty (60) consecutive days, shall be issued
solely pursuant to the cashless exercise provisions of the applicable Warrant as
securities exempt from registration pursuant to Section 3(a)(9) of the 1933 Act.
The Series D Warrant Shares and the Series E Warrant Shares (each, as defined
below) shall, in each case, be issued pursuant to the Registration Statement,
another registration statement or pursuant to the cashless provisions of the
applicable Warrant as securities exempt from registration pursuant to
Section 3(a)(9) of the 1933 Act.

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, at the Closing (as defined below)
(i) that aggregate number of shares of the Company’s Class A common stock, par
value $0.0001 per share (the “Common Stock”) set forth opposite such Buyer’s
name in column (3) of the Schedule of Buyers attached hereto (which aggregate
amount for all Buyers shall be [            ]) (the “Common Shares”),
(ii) Series A warrants, in substantially the form attached hereto as Exhibit A
(the “Series A Warrants”), to acquire up to that number of additional shares of
Common Stock set forth opposite such Buyer’s name in column (4)(a) of the
Schedule of Buyers (as exercised, collectively, the “Series A Warrant Shares”),
(iii) Series B warrants, in substantially the form attached hereto as Exhibit A
(the “Series B Warrants”) to acquire up to that number of additional shares of
Common Stock set forth therein (as exercised, collectively, the “Series B
Warrant Shares”), (iv) Series C warrants, in substantially the form attached
hereto as Exhibit A (the “Series C Warrants”) to acquire up to that number of



--------------------------------------------------------------------------------

additional shares of Common Stock set forth therein (as exercised, collectively,
the “Series C Warrant Shares”), (v) Series D warrants, in substantially the form
attached hereto as Exhibit A (the “Series D Warrants”) to acquire up to that
number of additional shares of Common Stock set forth therein (as exercised,
collectively, the “Series D Warrant Shares”) and (vi) Series E warrants, in
substantially the form attached hereto as Exhibit A (the “Series E Warrants” and
together with the Series A Warrants, Series B Warrants, Series C Warrants and
Series D Warrants, the “Warrants”) to acquire up to that number of additional
shares of Common Stock, as set forth opposite such Buyer’s name in column
(4)(b) of the Schedule of Buyers (as exercised, collectively, the “Series E
Warrant Shares” and, together with the Series A Warrant Shares, the Series B
Warrant Shares, the Series C Warrant Shares and the Series D Warrant Shares, the
“Warrant Shares”).

D. The Common Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

(a) Incorporation of Recitals. The “recitals” set forth above shall be
incorporated into, and deemed a part of this Agreement.

(b) Closing. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, the Company shall issue and sell to each Buyer, and
each Buyer severally, but not jointly, agrees to purchase from the Company on
the Closing Date (as defined below), (i) the number of Common Shares in an
aggregate amount as is set forth opposite such Buyer’s name in column (3) of the
Schedule of Buyers, (ii) Series A Warrants to acquire up to that number of
Series A Warrant Shares as is set forth opposite such Buyer’s name in column
(4)(a) of the Schedule of Buyers, (iii) Series B Warrants to acquire up to that
number of additional shares of Common Stock set forth therein, (iv) Series C
Warrants to acquire up to that number of additional shares of Common Stock set
forth therein, (v) Series D Warrants to acquire up to that number of additional
shares of Common Stock set forth therein and (vi) Series E Warrants to acquire
up to that number of additional shares of Common Stock, as set forth opposite
such Buyer’s name in column (4)(b) of the Schedule of Buyers (the “Closing”).
Notwithstanding anything herein to the contrary, the Buyers acknowledge and
agree that certain retail investors (the “Retail Investors” and, together with
the Buyers, the “Purchasers”) will be participating in the transactions
contemplated hereunder on the same terms and conditions as set forth hereunder
but such participation may be obtained verbally through sub-agents retained by
the Agent (as defined in Section 3(kk)) rather through the execution of this
Agreement and settlement of such accounts may occur directly with the
participating brokers. The Company hereby acknowledges and agrees that the
Closing contemplated by this Agreement shall occur upon the satisfaction of the
closing conditions set forth in Section 6 and 7, regardless of whether or not
the Retail Investors participate in such transactions.

(c) Purchase Price. The aggregate purchase price for the Common Shares and the
Warrants to be purchased by each such Buyer at the Closing (the “Purchase
Price”) shall be the amount set forth opposite each Buyer’s name in column
(5) of the Schedule of Buyers (less, in the case of                     (the
“Lead Investor”), any amounts withheld pursuant to Section 4(f)), which shall be
equal to $0.50 (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof) per Common Share and related Warrants to be purchased by each Buyer at
the Closing.

 

2



--------------------------------------------------------------------------------

(d) Closing Date. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such later date as is
mutually agreed to by the Company and each Buyer, but in no event later than
February 26, 2015) after notification of satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 6 and 7 below at the offices of
Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022, subject to
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 6 and 7 below.

(e) Form of Payment. On the Closing Date each Buyer shall pay its Purchase Price
to the Company (less, in the case of the Lead Investor, any amounts withheld
pursuant to Section 4(f)) by wire transfer of immediately available funds to an
escrow account established by the Company and the Agent with Signature Bank (or
such other bank mutually agreed to by the Company and the Agent), as escrow
agent, in accordance with the Company’s written wire instructions (the “Escrow
Account”), which funds shall be subject to the terms and conditions of such
escrow and (ii) the Company shall deliver to each Buyer (u) the Common Shares
(allocated in the amounts as such Buyer shall request) which such Buyer is then
purchasing hereunder, (v) the Series A Warrants (allocated in the amounts as
such Buyer shall request) such Buyer is purchasing, (w) the Series B Warrants
(allocated in the amounts as such Buyer shall request) such Buyer is purchasing,
(x) the Series C Warrants (allocated in the amounts as such Buyer shall request)
such Buyer is purchasing, (y) the Series D Warrants (allocated in the amounts as
such Buyer shall request) such Buyer is purchasing and (z) the Series E Warrants
(allocated in the amounts as such Buyer shall request) such Buyer is purchasing,
in each case duly executed on behalf of the Company and registered in the name
of such Buyer or its designee.

(f) Escrow. Notwithstanding anything herein to the contrary or in the agreement
governing the Escrow Account, if the Closing does not occur on or prior to
February 26, 2015, the Company shall, at the written request of a Buyer,
promptly cause such Buyer’s Purchase Price to be returned to such Buyer pursuant
to wire instructions provided in writing by such Buyer to the Company.

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder. The execution, delivery and
performance by such Buyer of the transactions contemplated by this Agreement has
been duly authorized by all necessary action on the part of such Buyer. This
Agreement has been duly executed by such Buyer, and when delivered by such Buyer
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such Buyer, enforceable against it in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

(b) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict

 

3



--------------------------------------------------------------------------------

with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

(c) No Agent Information. Such Buyer acknowledges and agrees that neither the
Agent nor any Affiliate of the Agent has provided such Buyer with any
information or advice with respect to the Securities nor is such information or
advice necessary or desired. In connection with the issuance of the Securities
to such Buyer, neither the Agent nor any of its Affiliates has acted as a
financial advisor or fiduciary to such Buyer.

(d) Buyer Status. The Buyer is an “accredited investor,” as defined in Rule
501(a) promulgated under the 1933 Act, and is a “qualified purchaser” under
Section 18 of the 1933 Act.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each of the Buyers that, as of the date hereof and as of the Closing
Date:

(a) Shelf Registration Statement.

(i) The Company has prepared and filed in conformity with the requirements of
the 1933 Act and the published rules and regulations thereunder (the “Rules and
Regulations”) adopted by the SEC a “shelf” registration statement on Form S-3
(No. 333-193718), which became effective on February 10, 2014, including a base
prospectus, (the “Base Prospectus”) relating to Common Stock, preferred stock,
warrants, rights, debt securities or units of the Company that may be sold from
time to time by the Company, in accordance with Rule 415 of the 1933 Act, and
such amendments thereof as may have been required to the date of this Agreement.
The term “Registration Statement” as used in this Agreement means such
registration statement, including all exhibits, financial schedules and all
documents and information deemed to be part of the Registration Statement by
incorporation by reference or otherwise, as amended from time to time, including
the information (if any) contained in the form of final prospectus filed with
the SEC pursuant to Rule 424(b) of the Rules and Regulations and deemed to be
part thereof at the time of effectiveness pursuant to Rules 430A and 430B of the
Rules and Regulations. The term “Preliminary Prospectus” means the Base
Prospectus, together with any preliminary prospectus supplement used or filed
with the SEC pursuant to Rule 424 of the Rules and Regulations. The term
“Prospectus” means the Base Prospectus, any Preliminary Prospectus and any
amendments or further supplements to such prospectus filed with the SEC, and
including, without limitation, the final prospectus supplement (the “Prospectus
Supplement”), filed pursuant to and within the limits described in Rule 424(b)
with the SEC in connection with the proposed sale of the Securities contemplated
by this Agreement through the date of such prospectus supplement. Unless
otherwise stated herein, any reference herein to the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus (as

 

4



--------------------------------------------------------------------------------

hereinafter defined) and the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein, including pursuant to Item 12
of Form S-3 under the 1933 Act, which were filed under the Securities Exchange
Act of 1934, as amended (the “1934 Act”), on or before the date hereof or are so
filed hereafter. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Preliminary
Prospectus, the Statutory Prospectus or the Prospectus shall be deemed to refer
to and include any such document filed or to be filed under the 1934 Act after
the date of the Registration Statement, any such Preliminary Prospectus,
Statutory Prospectus or Prospectus, as the case may be, and deemed to be
incorporated therein by reference.

(ii) The Company was at the time of the filing of the Registration Statement
eligible to use Form S-3. As of the date of this Agreement, the Company is
eligible to use Form S-3 under the 1933 Act and it meets the transaction
requirements with respect to the aggregate market value of securities being sold
pursuant to this offering and during the twelve (12) months prior to this
offering, in accordance with General Instruction I.B.1 of Form S-3. The Company
filed with the SEC the Registration Statement on such Form S-3, including a Base
Prospectus, for registration under the 1933 Act of the offering and sale of the
Securities, and the Company has prepared and used a Preliminary Prospectus in
connection with the offer and sale of the Securities. When the Registration
Statement or any amendment thereof or supplement thereto was or is declared
effective and as of the date of the most recent amendment to the Registration
Statement, it (i) complied or will comply, in all material respects, with the
requirements of the 1933 Act and the Rules and Regulations and the 1934 Act and
the rules and regulations of the SEC thereunder and (ii) did not or will not,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading. When any Preliminary Prospectus or Prospectus was first
filed with the SEC (whether filed as part of the Registration Statement or any
amendment thereto or pursuant to Rule 424 of the Rules) and when any amendment
thereof or supplement thereto was first filed with the SEC, such Preliminary
Prospectus or Prospectus as amended or supplemented complied in all material
respects with the applicable provisions of the 1933 Act and the Rules and
Regulations and did not or will not, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein not misleading.
Notwithstanding the forgoing, the Company makes no representations or warranties
as to information contained in or omitted from any Preliminary Prospectus or
Prospectus, in reliance upon, and in conformity with, written information
furnished to the Company by or on behalf of the Buyers, specifically for use
therein.

(b) Prospectus. As of the Applicable Time (as defined below) and as of the
Closing Date, neither (x) the General Use Free Writing Prospectus(es) (as
defined below) issued at or prior to the Applicable Time, the Statutory
Prospectus (as defined below), all considered together (collectively, the
“General Disclosure Package”), nor (y) any individual Limited Use Free Writing
Prospectus (as defined below), when considered together with the General
Disclosure Package, included, includes or will include any untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no representations or warranties as to information contained in or omitted from
any Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of the Buyers,
specifically for use therein. As used in this subsection and elsewhere in this
Agreement:

 

5



--------------------------------------------------------------------------------

(i) “Applicable Time” means 5:30 p.m. (New York time) on the date of this
Agreement or such other time as agreed to by the Company and the Buyers.

(ii) “Statutory Prospectus” as of any time means the Preliminary Prospectus
included in the Registration Statement immediately prior to that time.

(iii) “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the 1933 Act, relating to the
Securities in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the 1933 Act.

(iv) “General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is identified on Schedule I to this Agreement.

(v) “Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

(c) Organization. Each of the Company and its “Subsidiaries” (which, for the
purposes of this Agreement means any entity or joint venture which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
requisite power and authorization to own or lease their properties and conduct
their business as now being conducted and as described in the Registration
Statement, the General Disclosure Package and the Prospectus. The Company’s
significant Subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X
promulgated by the SEC) include (i) those listed in Exhibit 21.1 to the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013
(the “Annual Report”), other than Real Goods Trading Corporation, Inc. and Real
Goods Syndicated, Inc., which have liquidated their assets since December 31,
2013, and (ii) Elemental Energy, LLC, RGS Financing, Inc., Mercury Energy, Inc.,
Real Goods Solar, Inc. – Mercury Energy, Inc., which were acquired or formed
after December 31, 2013. The Subsidiaries are the only subsidiaries, direct or
indirect, of the Company. The Subsidiaries set forth on Schedule 3(c) under the
heading “Significant Subsidiaries” are referred to herein as the “Significant
Subsidiaries.” The Subsidiaries which are not Significant Subsidiaries are not
significant subsidiaries as defined in Rule 1-02 of Regulation S-X. The Company
and each of the Subsidiaries are duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the conduct of their business makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on (i) the business, properties, assets, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, individually or taken as a whole, (ii) the transactions
contemplated hereby or in the other Transaction Documents, or (iii) the
authority or the ability of the Company to perform its obligations under this
Agreement or the other Transaction Documents or to consummate any transactions
contemplated by this

 

6



--------------------------------------------------------------------------------

Agreement or the other Transaction Documents. The outstanding shares of capital
stock of each of the Subsidiaries have been duly authorized and validly issued,
are fully paid and non-assessable and are owned by the Company or another
Subsidiary free and clear of all liens, encumbrances and equities and claims,
except as described in the Registration Statement and the Annual Report; and,
except as set forth in the Registration Statement and the Prospectus, no
options, warrants or other rights to purchase, agreements or other obligations
to issue or other rights to convert any obligations into shares of capital stock
or ownership interests in the Subsidiaries are outstanding.

(d) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Warrants, the Lock-Up Agreements (as defined in
Section 3(xx)), the Voting Agreement (as defined in Section 4(n)) and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities, except with respect to the issuance of
such number of Warrant Shares exceeding the number of authorized shares, subject
to obtaining the Shareholder Approval and effecting the Reverse Stock Split and
the Authorized Shares Increase Amendment (each, as defined in Section 4(p)), in
accordance with the terms hereof and thereof. The execution and delivery of the
Transaction Documents by the Company and, except with respect to the issuance of
such number of Warrant Shares exceeding the number of authorized shares, subject
to receiving the Shareholder Approval and effecting the Reverse Stock Split and
the Authorized Shares Increase Amendment, the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Warrants, the reservation for issuance and the issuance of the
Common Shares and the reservation for issuance and the issuance of the Warrant
Shares issuable upon exercise of the Warrants have been duly authorized by the
Company’s Board of Directors, and, no further filing, consent, or authorization
is required by the Company, its Board of Directors or its shareholders. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

(e) Issuance of Securities. The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company, except with
respect to the issuance of such number of Warrant Shares exceeding the number of
authorized shares, subject to receiving the Shareholder Approval and effecting
the Reverse Stock Split and the Authorized Shares Increase Amendment, have been
duly authorized and when issued and paid for as contemplated herein in
accordance with the terms of the Transaction Documents will be free from all
taxes, liens and charges with respect to the issue thereof, validly issued,
fully paid and non-assessable; and no preemptive rights of shareholders exist
with respect to any of the Securities or the issue and sale thereof. As of the
Closing, a number of shares of Common Stock shall have initially been duly

 

7



--------------------------------------------------------------------------------

authorized and reserved for issuance which equals 85,002,328 shares of Common
Stock (as adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after the date hereof) to
effect the sale of the Common Shares hereunder and the exercise of all of the
Warrants then outstanding (such number of shares, the “Initial Required Reserve
Amount”). As of February 23, 2015, there are 97,657,027 shares of Common Stock
authorized and unissued. Neither the offering nor sale of the Securities as
contemplated by this Agreement gives rise to any rights, other than those which
have been waived or satisfied, for or relating to the registration of any shares
of Common Stock. Upon exercise of the Warrants in accordance with the terms
thereof the “Warrant Shares” will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Except as set forth in the
Registration Statement and the Prospectus, there are no securities or
instruments issued by the Company containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities.

(f) Equity Capitalization. The Company has or will have, as the case may be, an
authorized, issued and outstanding capitalization as is set forth in the
Registration Statement and the Prospectus (subject, in each case, to the
issuance of shares of Common Stock upon exercise of stock options and warrants
disclosed as outstanding in the Registration Statement and the Prospectus and
the grant or issuance of options or shares under existing equity compensation
plans or stock purchase plans described in the Registration Statement or the
Prospectus), and such authorized capital stock conforms to the description
thereof set forth in the Registration Statement and the Prospectus. Except as
disclosed on Schedule 3(f) hereto, in the Registration Statement or the
Prospectus (i) none of the Company’s capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) there are no material outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness (as defined below) of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act;
(vi) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which

 

8



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries is or may become bound to redeem a
security of the Company or any of its Subsidiaries; (vii) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities; (viii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) the Company and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents but not
so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company’s or any of its Subsidiary’s’ respective businesses and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect. The Company has furnished or made available to the Buyers true,
correct and complete copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for shares of Common Stock and the material rights of the holders
thereof in respect thereto. All of the Securities conform to the description
thereof contained in the Registration Statement and the Prospectus. The form of
certificates for the Common Shares and the Warrant Shares, as applicable, will
conform to the corporate law of the jurisdiction of the Company’s incorporation.

(g) Disclosure.

(i) The SEC has not issued an order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
relating to the proposed offering of the Securities, and no proceeding for that
purpose or pursuant to Section 8A of the 1933 Act has been instituted or, to the
Company’s Knowledge threatened by the SEC. “Knowledge” in this Agreement shall
refer to what any named executive officer of the Company actually knows or
reasonably should know. The Registration Statement conforms, and the Prospectus
and any amendments or supplements thereto will conform to the requirements of
the 1933 Act and the Rules and Regulations. The documents incorporated, or to be
incorporated, by reference in the Prospectus (but not the exhibits or schedules
thereto), at the time filed with the SEC conformed in all material respects, or
will conform in all respects, to the requirements of the 1934 Act, or the 1933
Act, as applicable, and the Rules and Regulations. The Registration Statement
and any amendments and supplements thereto do not contain, and on the Closing
Date, will not contain any untrue statement of a material fact and do not omit,
and on the Closing Date will not omit, to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus and any amendments and supplements thereto do not contain, and on the
Closing Date will not contain, any untrue statement of a material fact; and do
not omit, and on the Closing Date will not omit, to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from the Prospectus, in reliance upon, and in conformity
with, written information furnished to the Company by or on behalf of the
Buyers, specifically for use therein.

(ii) Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Buyers as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will

 

9



--------------------------------------------------------------------------------

conflict with the information contained in the Registration Statement or the
Prospectus, including any document incorporated by reference therein that has
not been superseded or modified. If at any time following issuance of an Issuer
Free Writing Prospectus, there occurred or occurs an event or development as a
result of which such Issuer Free Writing Prospectus included or would include an
untrue statement of a material fact or omitted or would omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances, not misleading, the Company has notified or will notify promptly
the Buyers so that any use of such Issuer Free Writing Prospectus may cease
until it is amended or supplemented.

(iii) The Company confirms that neither it nor any other Person acting at its
direction has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information, which immediately after the Press Release (as
defined in Section 4(h)), has not otherwise been publically disclosed. The
Company understands and confirms that each of the Buyers will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyers regarding the Company, or any of
its Subsidiaries, their business and the transactions contemplated hereby
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Buyer makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2. For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

(h) Offering Materials. The Company has not, directly or indirectly, distributed
and will not distribute any offering material in connection with the offering
and sale of the Securities other than any Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus and other materials, if any,
permitted under the 1933 Act. The Company will file with the SEC all Issuer Free
Writing Prospectuses in the time required under Rule 433(d) under the 1933 Act.
The Company has satisfied or will satisfy the conditions in Rule 433 under the
1933 Act to avoid a requirement to file with the SEC any electronic road show.

(i) Ineligible Issuer Status. At the time of filing the Registration Statement
and (ii) as of the date hereof (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
“ineligible issuer” (as defined in Rule 405 under the 1933 Act, without taking
into account any determination by the SEC pursuant to Rule 405 under the 1933
Act that it is not necessary that the Company be considered an ineligible
issuer), including, without limitation, for purposes of Rules 164 and 433 under
the 1933 Act with respect to the offering of the Securities as contemplated by
the Registration Statement.

 

10



--------------------------------------------------------------------------------

(j) Financial Statements. The consolidated financial statements of the Company
and the Subsidiaries, together with related notes and schedules as set forth or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, present fairly in all material respects the
financial position of the Company and the consolidated Subsidiaries and the
results of operations and cash flows of the Company and the consolidated
Subsidiaries, at the indicated dates and for the indicated periods. Such
consolidated financial statements and related schedules have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied throughout the periods involved (“GAAP”), except as
disclosed therein, and all adjustments necessary for a fair presentation of
results for such periods have been made. The summary and selected consolidated
financial and statistical data included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus
presents fairly in all material respects the information shown therein, at the
indicated dates and for the indicated periods, and such data has been compiled
on a basis consistent with the financial statements presented therein and the
books and records of the Company. All disclosures, if any, contained in the
Registration Statement, the General Disclosure Package and the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the Rules
and Regulations) comply in all material respects with Regulation G of the 1934
Act and Item 10 of Regulation S-K under the 1933 Act, to the extent applicable.
The Company and the Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations
or any “variable interest entities” within the meaning of Financial Accounting
Standards Board Interpretation No. 46), not disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus. There are no
financial statements (historical or pro forma) that are required to be included
in the Registration Statement, the General Disclosure Package or the Prospectus
that are not included as required. No other information provided by or at the
direction of the Company to the Buyers which is not included in the SEC
Documents (as defined below) contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

(k) Accountants. EKS&H LLLP, who have certified certain of the financial
statements filed with the SEC as part of, or incorporated by reference in, the
Registration Statement, the General Disclosure Package and the Prospectus, has
represented to the Company that it is an independent registered public
accounting firm with respect to the Company and the Subsidiaries within the
meaning of the 1933 Act and the applicable Rules and Regulations and the Public
Company Accounting Oversight Board (United States).

(l) Weaknesses or Changes in Internal Accounting Controls. It being acknowledged
that the Company’s Section 404 audit is in process at this time and the results
are still pending, neither the Company nor any of the Subsidiaries has during
the twelve months prior to the date hereof (i) received any notice or
correspondence from any accountant relating to any material weakness in any part
of the system of internal accounting controls of the Company or any of its
Subsidiaries (ii) become aware of any material weakness in its internal control
over financial reporting or change in internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

11



--------------------------------------------------------------------------------

(m) Sarbanes-Oxley. The Company is in compliance with all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and all rules and
regulations promulgated thereunder, or implementing the provisions thereof (the
“Sarbanes-Oxley Act”) that are effective as of the date hereof.

(n) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
Company’s Knowledge, threatened against or affecting the Company or any of its
Subsidiaries, the Common Stock or any of the Company’s Subsidiaries, or any of
the Company’s or its Subsidiaries’ officers or directors, whether of a civil or
criminal nature or otherwise, in their capacities as such, except as set forth
in the Registration Statement, the General Disclosure Package and the
Prospectus, which is required to be disclosed by the Company in its periodic
1934 Act filings. The matters set forth in the Registration Statement, the
General Disclosure Package and the Prospectus, individually or in the aggregate,
do not or would not reasonably be expected to have a Material Adverse Effect.

(o) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for liens for the benefit of Silicon Valley Bank as disclosed in the
Registration Statement and the Prospectus and other Permitted Liens, which, in
the case of such other Permitted Liens, do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases conforming in all
material respects to the description thereof set forth in the Registration
Statement, the General Disclosure Package and the Prospectus.

(p) Taxes. The Company and each of its Subsidiaries (i) has made or filed all
U.S. federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

(q) Absence of Certain Changes. Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented, there has
been no material adverse change and no material adverse development in the
business, assets, properties, operations, condition (financial or otherwise),
results of operations or prospects of the Company or its

 

12



--------------------------------------------------------------------------------

Subsidiaries and there has not been any material transaction entered into by the
Company or the Subsidiaries (including, without limitation, (i) declaration or
payment of any dividends, (ii) sale of any assets, individually or in the
aggregate, in excess of $500,000 or (iii) any capital expenditures, individually
or in the aggregate, in excess of $250,000, other than transactions in the
ordinary course of business and transactions described in the Registration
Statement, the General Disclosure Package and the Prospectus, as each may be
amended or supplemented. The Company and the Subsidiaries have no material
contingent obligations which are not disclosed in the Company’s consolidated
financial statements which are included in the Registration Statement, the
General Disclosure Package and the Prospectus. Neither the Company nor any of
its Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any Knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual Knowledge of any fact that would reasonably lead a creditor to do so. The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below). For
purposes of this Agreement, (x) “Insolvent” means, with respect to any Person,
(i) the present fair saleable value of such Person’s assets is less than the
amount required to pay such Person’s total Indebtedness (as defined below),
(ii) such Person is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) such Person intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) such Person
has unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted,
(y) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including, without limitation,
“capital leases” in accordance with GAAP (other than trade payables entered into
in the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above, and (z) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any Indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary

 

13



--------------------------------------------------------------------------------

effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(r) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and any of its Subsidiaries parties to any of the
Transaction Documents and the consummation by the Company and any of its
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Common Shares and the Warrants and
reservation for issuance and issuance of the Common Shares and the Warrant
Shares) will not (i) except with respect to the issuance of such number of
Warrant Shares exceeding the number of authorized shares, subject to receipt of
the Shareholder Approval and effecting the Reverse Stock Split and the
Authorized Shares Increase Amendment, result in a violation of its Articles of
Incorporation or Bylaws, any memorandum or articles of association, articles of
incorporation, certificate of formation, bylaws, any certificate of designations
or other constituent documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or the articles of
association or bylaws of the Company or any of its Subsidiaries or (ii) after
Complying with Nasdaq Rule 5250(e)(2), conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
in any respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries or any of their respective properties is
bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including other foreign, federal and state securities laws
and regulations and the rules and regulations of The NASDAQ Capital Market (the
“Principal Market”) and including all applicable laws of the State of Colorado
and any foreign, federal and state laws, rules and regulations) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.

(s) Contracts. There is no document, contract or other agreement required to be
described in the Registration Statement or Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required by the 1933 Act or the Rules and Regulations. Each description of a
contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement. Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the Registration Statement or incorporated by reference is in
full force and effect and is valid and enforceable by and against the Company in
accordance with its terms (except as rights to indemnity and contribution
thereunder may be limited by federal or state securities laws and matter of
public policy and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principle). Neither the Company nor any of its Subsidiaries nor, to
the Company’s Knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement or any other agreement or instrument to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or their
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(t) Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the SEC, the
Financial Industry Regulatory Authority, Inc. (the “FINRA”) or such additional
steps as may be required under state securities or Blue Sky laws) has been
obtained or made and is in full force and effect.

(u) Conduct of Business. Neither the Company nor any of its Subsidiaries is in
violation of any term of or in default under any certificate of designations of
any outstanding series of preferred stock of the Company (if any), its Articles
of Incorporation or Bylaws or their organizational charter or memorandum of
association or articles of incorporation or articles of association or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(v) Intellectual Property. The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. Each
of patents owned by the Company or any of its Subsidiaries is listed in the
Registration Statement and the Prospectus. Except as set forth in the
Registration Statement and the Prospectus, none of the Company’s Intellectual
Property Rights have expired or terminated or have been abandoned or are
expected to expire or terminate or are expected to be abandoned, within three
years from the date of this Agreement. The Company does not have any Knowledge
of any infringement by the Company or its Subsidiaries of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the Knowledge of the Company or any of its Subsidiaries, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights. Neither the Company nor any of its Subsidiaries is aware of any
facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights. There
are no outstanding options, licenses or agreements of any kind relating to the
Intellectual Property Rights of the Company that are required to be described in
the Registration Statement, the General Disclosure Package and the Prospectus
and are not described therein in all material respects. The Company is not a
party to or bound by any options, licenses or agreements with respect to the
Intellectual Property Rights of any other person or entity that are required to
be set forth in the Prospectus and are not described therein in all material
respects. None of the technology employed by the Company and material to the
Company’s business has

 

15



--------------------------------------------------------------------------------

been obtained or is being used by the Company in violation of any contractual
obligation binding on the Company or, to the Company’s Knowledge, any of its
officers, directors or employees or, to the Company’s Knowledge, otherwise in
violation of the rights of any persons; the Company has not received any written
or oral communications alleging that the Company has violated, infringed or
conflicted with, or, by conducting its business as set forth in the Registration
Statement, the General Disclosure Package or the Prospectus, would violate,
infringe or conflict with, any of the Intellectual Property Rights of any other
person or entity. The Company knows of no material infringement by others of
Intellectual Property Rights owned by or licensed to the Company.

(w) Manipulation of Prices. The Company has not, and to its Knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Agent or other agents with respect to prior offerings which have been disclosed
in the Registration Statement, the General Disclosure Package or the Prospectus,
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities, or (iii) other than the Agent or other agents with
respect to prior offerings, paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of the Company.

(x) Investment Company Act. Neither the Company nor any Subsidiary is, and upon
consummation of the sale of the Securities, and for so long any Buyer holds any
Securities, will be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

(y) Internal Accounting Controls.

(i) The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.

(ii) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 under the 1934 Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the 1934 Act is recorded, processed, summarized and reported,
within the time periods specified in the rules and forms of the SEC, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

 

16



--------------------------------------------------------------------------------

(z) Industry and Market Data. The statistical, industry-related and
market-related data, if any, included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company reasonably and in good faith believes are reliable and accurate, and
such data agree in all material respects with the sources from which they are
derived.

(aa) Money Laundering Laws. The operations of the Company and the Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any or its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.

(bb) Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

(cc) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers,
in each case, as may be necessary to continue its business at a cost that,
individually or in the aggregate, do not or would not reasonably be expected to
have a Material Adverse Effect.

(dd) Employee Benefits. The Company and each Subsidiary is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company and each Subsidiary would have any material
liability; the Company and each Subsidiary has not incurred and does not expect
to incur material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended (the “Code”); and each
“pension plan” for which the Company or any Subsidiary would have any liability
that is intended to be qualified under Section 401(a) of the Code is so
qualified in all material respects and nothing has occurred, whether by action
or by failure to act, which would cause the loss of such qualification.

 

17



--------------------------------------------------------------------------------

(ee) Employee Relations.

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that its relations with its employees are good. No current
executive officer of the Company or any of its Subsidiaries (as defined in Rule
501(f) of the 1933 Act) has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
current executive officer of the Company or any of its Subsidiaries is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters, except where such violation would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(ff) Transactions with Affiliates. Except as otherwise described in Schedule
3(ff), to the Company’s Knowledge, there are no affiliations or associations
between any member of the FINRA and any of the Company’s officers, directors or
5% or greater securityholders, except as set forth in the Registration
Statement. There are no relationships or related-party transactions involving
the Company or any of the Subsidiaries or, to the Knowledge of the Company, any
other person required to be described in the Prospectus which have not been
described in the Registration Statement or the Prospectus, as required.

(gg) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

18



--------------------------------------------------------------------------------

(hh) Listing; 1934 Act Registration. The Common Stock is listed for trading on
the Principal Market. The Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
1934 Act or the quotation of the Common Stock on the Principal Market, and
except as disclosed in Schedule 3(hh), the Company has not received any
notification that the SEC or the Principal Market is contemplating terminating
such registration or quotation. Without limiting the generality of the
foregoing, except as disclosed in Schedule 3(hh), the Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no Knowledge of any facts or circumstances that would reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. During the two (2) years prior to the date hereof, the
Common Stock has been designated for quotation on the Principal Market. During
the two (2) years prior to the date hereof, (i) trading in the Common Stock has
not been suspended by the SEC or the Principal Market and (ii) the Company has
received no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

(ii) Contributions; Foreign Corrupt Practices. Neither the Company, nor any of
its Subsidiaries, nor any director, officer, agent, employee or other Person
acting on behalf of the Company or any of its Subsidiaries has, in the course of
its actions for, or on behalf of, the Company or any of its Subsidiaries
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

(jj) No Integrated Offering. The Company has not sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of shareholders of the Company for purposes of
any applicable shareholder approval provisions, including, without limitation,
Nasdaq Rule 5635. None of the Company, its Subsidiaries, their affiliates and
any Person acting on their behalf will take any action or steps referred to in
the preceding sentence that would cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable shareholder
approval provisions.

 

19



--------------------------------------------------------------------------------

(kk) Brokerage Fees; Commissions. Except as set forth in any of the Transaction
Documents, the Registration Statement and the Prospectus, neither the Company
nor any of its Subsidiaries is a party to any contract, agreement or
understanding with any person that would give rise to a valid claim against the
Company or the Buyers for a brokerage commission, finder’s fee or like payment
in connection with the offering and sale of the Securities. The Company shall
pay, and hold the Buyer harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out-of-pocket expenses)
arising in connection with any such claim. The Company acknowledges that it has
engaged WestPark Capital, Inc. as placement agent (the “Agent”) in connection
with the sale of the Securities. Other than the Agent, neither the Company nor
any of its Subsidiaries has engaged any placement agent or other agent in
connection with the sale of the Securities.

(ll) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof which
have not been previously obtained or made. All consents, authorizations, orders,
filings and registrations which the Company or any of its Subsidiaries is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and the Company and its Subsidiaries
are unaware of any facts or circumstances that might prevent the Company or any
of its Subsidiaries from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The issuance by the
Company of the Securities shall not have the effect of delisting or suspending
the Common Stock from the Principal Market.

(mm) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
Knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that no Buyer is acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

 

20



--------------------------------------------------------------------------------

(nn) Dilutive Effect. The Company understands and acknowledges that the number
of Warrant Shares issuable pursuant to the terms of the Warrants will increase
in certain circumstances. The Company further acknowledges that its obligation
to issue Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other shareholders of the Company, subject to the terms of the
Warrants and the other Transaction Documents.

(oo) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to exempt
the Company’s issuance of the Securities and any Buyer’s ownership of the
Securities from the provisions of any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation of
the Company or the laws of the state of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of
Securities and each Buyer’s ownership of the Securities. Except as set forth in
the Registration Statement and the Prospectus, the Company does not have any
shareholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

(pp) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(qq) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

(rr) Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(ss) Acknowledgement Regarding Buyers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company (i) that none of the Buyers have been asked by
the Company or its Subsidiaries to agree, nor has any Buyer agreed with the
Company or its Subsidiaries, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term;
(ii) that past or future open market or other transactions by any Buyer,
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future transactions, may negatively impact the
market price of the Company’s publicly-traded securities; (iii) that any Buyer,
and counter parties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock; and (iv) that such Buyer shall not be deemed to have any
affiliation with or

 

21



--------------------------------------------------------------------------------

control over any arm’s length counter-party in any “derivative” transaction. The
Company further understands and acknowledges that (a) one or more Buyers may
engage in hedging and/or trading activities at various times during the period
that the Securities are outstanding, including, without limitation, during the
period that the value of the Warrant Shares deliverable with respect to Warrants
are being determined and (b) such hedging and/or trading activities (if any)
could reduce the value of the existing shareholders’ equity interests in the
Company at and after the time that the hedging and/or trading activities are
being conducted. The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Warrants or any of the documents executed in connection herewith.

(tt) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Code and
the Company shall so certify upon any Buyer’s request.

(uu) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

(vv) Bank Holding Company. Neither the Company nor any of its Subsidiaries or
affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

(ww) SEC Documents; Financial Statements. Except for the Company’s current
report on Form 8-K filed on December 18, 2013, which has been amended by the
amended current report on Form 8-K/A filed on August 29, 2014, during the two
(2) years prior to the date hereof, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof, and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered to the Buyers or their respective representatives true,
correct and complete copies of the SEC Documents not available on the EDGAR
system other than annual reports to security holders filed with the SEC as “ARS”
filings, which “ARS” filings conformed in form and substance to the reports
filed by the Company with the SEC. As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective filing dates, the financial
statements of

 

22



--------------------------------------------------------------------------------

the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with GAAP, consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments).

(xx) Lock-Up Agreements. The Company and each of the parties set forth on
Exhibit F-1 hereto has executed and delivered to the Company a lock-up agreement
in the form attached hereto as Exhibit F-2 (collectively, the “Lock-Up
Agreements”).

(yy) No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

(zz) Stock Option Plans. Except as disclosed in the Registration Statement or
the Prospectus, each stock option granted by the Company was granted (i) in
accordance with the terms of the applicable stock option plan of the Company and
(ii) with an exercise price at least equal to the fair market value of the
Common Stock on the date such stock option would be considered granted under
GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

(aaa) Indebtedness and Other Contracts.

(i) Neither the Company nor any of its Subsidiaries, except as disclosed in the
Registration Statement and the Prospectus or which is otherwise Permitted
Indebtedness (as defined below), (i) has any outstanding Indebtedness,
individually or in the aggregate, in excess of $100,0000, (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. The
Registration Statement and the Prospectus provide a detailed description of the
material terms of any such outstanding Indebtedness.

 

23



--------------------------------------------------------------------------------

(ii) As used in this subsection and elsewhere in this Agreement:

(1) “Liens” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its Subsidiaries.

(2) “Permitted Indebtedness” means (i) trade payables incurred in the ordinary
course of business consistent with past practice, (ii) Permitted Senior
Indebtedness, (iii) Indebtedness secured by Permitted Liens described in clauses
(iv) and (vi) of the definition of Permitted Liens, (iv) any synthetic lease
obligations, or other obligations which are required to be treated as
Indebtedness under GAAP, but are otherwise operating lease obligations,
(v) letters of credit or bonds entered into in the Company’s ordinary course of
business in an amount not to exceed $100,000 in the aggregate and
(vi) Indebtedness to Riverside Renewable Energy Investment LLC, as disclosed in
the Registration Statement and the Prospectus.

(3) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (viii) Liens arising from judgments, decrees or attachments, (ix) Liens
securing Permitted Senior Indebtedness as in effect on the date hereof.

(4) “Permitted Senior Indebtedness” means Indebtedness incurred pursuant to that
certain Loan and Security Agreement dated as of December 19, 2011 by and among
Real Goods Energy Tech, INC., Real Goods Trading Corporation,

 

24



--------------------------------------------------------------------------------

Earth Friendly Energy Group Holdings, LLC, Alteris Renewables, INC., Earth
Friendly Energy Group, LLC, Solar Works, LLC, Alteris RPS, LLC and Alteris ISI,
LLC and Silicon Valley Bank, as such Indebtedness may be refinanced, amended or
extended.

(bbb) No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

(ccc) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

4. COVENANTS.

(a) Best Efforts. Each party shall use its reasonable best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 6 and 7 of this Agreement.

(b) Maintenance of Registration Statement.

(i) For so long as any of the Warrants remain outstanding or are potentially
issuable hereunder, the Company shall use its reasonable best efforts to
maintain the effectiveness of the Registration Statement for the issuance
thereunder of the Registrable Securities (as defined below); provided that, if
at any time while any Warrants are outstanding, the Company shall be ineligible
to utilize Form S-3 (or any successor form) for the purpose of issuance of the
Registrable Securities (as defined below) the Company shall use its reasonable
best efforts to promptly amend or supplement the Registration Statement or, if
necessary, file a new registration statement on such other form as may be
necessary to maintain the effectiveness of the Registration Statement or such
other registration statement for this purpose. For the purpose of this
Agreement, “Registrable Securities” means at least the sum of (i) 200,000,000
shares of Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof) or such greater number of shares determined by taking into account the
Maximum Eligibility Number (as defined in each of the Series B Warrants, the
Series C Warrants and the Series D Warrants, without giving effect to the
proviso set forth in such definitions) and (ii) any shares of capital stock of
the Company issued or issuable with respect to the Common Shares, the Warrants
and/or the Warrant Shares as a result of any stock split, stock dividend,
recapitalization, exchange, shareholder approval or similar event or adjustment
or otherwise, without regard to any limitations on issuance, conversion or
exercise thereof.

 

25



--------------------------------------------------------------------------------

(ii) If, on any day after the Closing Date, issuances of all of the Registrable
Securities cannot be made upon exercise of the Warrants pursuant to the
Registration Statement (including, without limitation, because of a failure to
keep the Registration Statement effective, failure to file or cause to become
effective any supplements or amendments thereto or other public filings
necessary, failure to disclose such information as is necessary for sales to be
made pursuant to the Registration Statement, a suspension or delisting of the
Common Stock on its principal trading market or exchange, failure to register or
list a sufficient number of shares of Common Stock, or ineligibility to issue
such Registrable Securities under the Registration Statement pursuant to General
Instruction I.B.4.) (a “Maintenance Failure”) then, as partial relief for the
damages to any holder of Securities (an “Investor”) by reason of any such delay
in or reduction of its ability to receive Registrable Securities upon exercise
of the Warrants (which remedy shall not be exclusive of any other remedies
available at law or in equity), the Company shall pay to each Investor an amount
in cash equal to one percent (1.0%) of the sum of (x) the aggregate Purchase
Price of such Investor’s Common Shares and the Series E Warrants and (y) the
Aggregate Exercise Price (as defined in the Series B Warrants) paid by such
Investor for the exercise of the Series B Warrants of such Investor on each of
the following dates: (i) the initial day of a Maintenance Failure; and (ii) on
every thirtieth (30th) day (pro-rated for periods totaling less than thirty
(30) days) after the initial day after a Maintenance Failure until such
Maintenance Failure is cured. The Company shall also pay the reasonable fees of
legal counsel of such Investor to enforce the provisions hereof. The payments to
which an Investor shall be entitled pursuant to this Section 4(b) are referred
to herein as “Registration Delay Payments.” Registration Delay Payments shall be
paid on the initial day of a Maintenance Failure, as applicable, and thereafter
on the earlier of (I) the thirtieth (30th) day after the event or failure giving
rise to the Registration Delay Payments has occurred and (II) the third
(3rd) Business Day after the event or failure giving rise to the Registration
Delay Payments is cured. In the event the Company fails to make Registration
Delay Payments in a timely manner, such Registration Delay Payments shall bear
interest at the rate of one and one-half percent (1.5%) per month (prorated for
partial months) until paid in full.

(c) Prospectus Supplement and Blue Sky. In the manner required by law, the
Company shall have delivered to the Buyers, and as soon as practicable after the
Closing, the Company shall file, the Prospectus Supplement with respect to the
Securities as required under and in conformity with the 1933 Act, including Rule
424(b) thereunder. If required, the Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, for working capital purposes and/or
for any scheduled repayment of any outstanding Permitted Senior Indebtedness,
but not for the redemption or repurchase of any of its or its Subsidiaries’
equity securities.

 

26



--------------------------------------------------------------------------------

(e) Listing. The Company shall promptly secure the listing of all of the
authorized Common Shares and Warrant Shares and promptly secure the listing of
all of the Warrant Shares not authorized at Closing promptly upon receiving the
Shareholder Approval and effecting the Reverse Stock Split and the Authorized
Shares Increase Amendment, in each case, upon each securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed,
including the Principal Market (subject to official notice of issuance) and
shall use its reasonable best efforts to maintain, in accordance with the
Transaction Documents, the listing of all Common Shares and Warrant Shares, from
time to time issuable under the terms of the Transaction Documents (including,
without limitation, by (1) completing the Reverse Stock Split within five
(5) Business Days of the Reverse Stock Split Resolution Date (as defined in
Section 4(p)) and (2) completing the Authorized Shares Increase Amendment within
five (5) Business Days of Authorized Shares Increase Resolution Date (as defined
in Section 4(p))). The Company shall maintain the authorization for quotation of
the Common Stock, on the Principal Market, or if such authorization is not able
to be maintained, on another Eligible Market (as defined in the Warrants).
Neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in the delisting or suspension of the
Common Stock on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(e).

(f) Fees. The Company shall reimburse the Lead Investor (a Buyer) or its
designee(s) (in addition to any other expense amounts paid to any Buyer or its
counsel prior to the date of this Agreement) for all costs and expenses incurred
in connection with the transactions contemplated by the Transaction Documents
(including all legal fees and disbursements in connection therewith,
documentation and implementation of the transactions contemplated by the
Transaction Documents and due diligence in connection therewith), without the
prior written approval of the Company, in an amount not to exceed $170,000,
which amount, at the option of the Buyer, may be withheld by such Buyer from its
Purchase Price at the Closing to the extent not previously reimbursed by the
Company. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Agent.

(g) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any Investor in connection with a bona fide margin
agreement or other bona fide loan or financing arrangement that is secured by
the Securities. Such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Investor effecting such
pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document. The Company hereby agrees, subject to
applicable securities laws, to execute and deliver such documentation as a
pledgee of the Securities may reasonably request in connection with a pledge of
the Securities to such pledgee by an Investor.

(h) Disclosure of Transactions and Other Material Information. The Company shall
(i) on or before 9:00 a.m., New York City time, on February 24, 2015, issue a
press release reasonably acceptable to the Buyers describing the terms of the
transactions contemplated by the Transaction Documents (the “Press Release”) and
(ii) on or before 12:00 p.m., New York City time, on February 24, 2015 file a
Current Report on Form 8-K reasonably acceptable to Buyers describing the terms

 

27



--------------------------------------------------------------------------------

of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching the material Transaction Documents
(including, without limitation, this Agreement, the form of Warrants, the form
of the Voting Agreement and the form of Lock-Up Agreement) as exhibits to such
filing (including all attachments), the “8-K Filing”). As of immediately
following the issuance of the Press Release, no Buyer shall be in possession of
any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the Press Release or in prior
filings with the SEC. In addition, effective upon the issuance of the Press
Release, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. The Company understands
and confirms that each of the Buyers will rely on the foregoing in effecting
transactions in securities of the Company. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees, affiliates and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the issuance of the Press Release without the express prior
written consent of such Buyer. If a Buyer has, or believes it has, received any
such material, nonpublic information regarding the Company or any of its
Subsidiaries from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents, it may provide
the Company with written notice thereof in which case the Company shall, within
two (2) Trading Days (as defined in the Warrants) of receipt of such notice,
make public disclosure of such material, nonpublic information. In the event of
a breach of the foregoing covenant by the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees, affiliates and
agents, in addition to any other remedy provided herein or in the Transaction
Documents, a Buyer shall have the right to make a public disclosure, in the form
of a press release, public advertisement or otherwise, of such material,
nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
affiliates or agents. No Buyer shall have any liability to the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
affiliates or agents for any such disclosure. To the extent the Company or any
of its or their respective officers, directors, employees, affiliates or agents
delivers any material, non-public information to a Buyer without such Buyer’s
consent, the Company hereby covenants and agrees that such Buyer shall not have
any duty of confidentiality to the Company, any of its Subsidiaries or any of
their respective officers, directors, employees, affiliates or agents with
respect to, or a duty to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents not to trade on
the basis of, such material, non-public information. Subject to the foregoing,
neither the Company, its Subsidiaries nor any Buyer shall issue any press
releases or any other public statements with respect to the transactions
contemplated by the Transaction Documents; provided, however, that the Company
shall be entitled, without the prior approval of any Buyer, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the Press Release and 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law,
regulation or any Eligible Market on which the Company’s securities are then
listed or quoted (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure

 

28



--------------------------------------------------------------------------------

prior to its release). Without the prior written consent of any applicable
Buyer, neither the Company nor any of its Subsidiaries or affiliates shall
disclose the name of such Buyer in any filing, announcement, release or
otherwise other than in connection with the Registration Statement unless such
disclosure is required by law, regulation or any Eligible Market on which the
Company’s securities are then listed or quoted. As used herein, “Business Day”
means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are authorized or required by law to remain closed.

(i) Additional Warrants; Variable Securities. So long as any Buyer beneficially
owns any Securities, the Company will not issue any Warrants other than to the
Buyers as contemplated hereby. During the six (6) month period following the
Closing, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
price which varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price unless the
conversion, exchange or exercise price of any such security cannot be less than
the then applicable Exercise Price (as defined in each of the Series A Warrants,
the Series B Warrants and the Series C Warrants) with respect to the Common
Stock into which any Warrant is exercisable. Notwithstanding the foregoing, the
Company may issue shares of Common Stock upon conversion of Options and
Convertible Securities (each as defined in Section 4(o)) which are outstanding
on the day immediately preceding the date hereof; provided that the terms of
such Options or Convertible Securities are not amended, modified or changed on
or after the date hereof without the prior written consent of the Required
Holders; provided, further, that the Company shall be permitted to effect an
Option repricing with respect to employee options under its existing Long-Term
Incentive Plan.

(j) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction (as defined in the Warrants) unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Warrants.

(k) Reservation of Shares. From and after the Company’s receipt of the
Shareholder Approval and its effecting each of the Reverse Stock Split and the
Authorized Shares Increase Amendment (such date, the “Authorized Shares Increase
Date”), the Company shall increase the number of shares of Common Stock reserved
for issuance pursuant to the Transaction Documents such that the aggregate
number of shares of Common Stock so reserved shall not be not less than
200,000,000 shares of Common Stock (as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction occurring
after the date hereof) or such greater number of shares of Common Stock
determined by taking into account the Maximum Eligibility Number (as defined in
each of the Series B Warrants, the Series C Warrants and the Series D Warrants,
without giving effect to the proviso set forth in such definitions) (the
“Required Reserve Amount”), which amount shall at all times be allocable among
any of the Warrants at the sole discretion of the Buyers or the transferees of
the Securities. So long as any Buyer owns any Securities, the Company shall take
all action necessary to at all times (i) until the Authorized Shares Increase
Date, have authorized, and reserved for issuance the Initial Required Reserve
Amount and (ii) as of the Authorized Shares Increase Date, have authorized, and
reserved for issuance the applicable Required Reserve

 

29



--------------------------------------------------------------------------------

Amount. If at any time the number of shares of Common Stock authorized and
reserved for issuance is not sufficient to meet (i) until the Authorized Shares
Increase Date, the Initial Required Reserve Amount and (ii) as of the Authorized
Shares Increase Date, the Required Reserve Amount, then, in each case, the
Company will promptly take all corporate action necessary to authorize and
reserve a sufficient number of shares, including, without limitation, calling a
special meeting of shareholders to authorize additional shares to meet the
Company’s obligations under Section 3(e), in the case of an insufficient number
of authorized shares, obtain shareholder approval of an increase in such
authorized number of shares, and voting the management shares of the Company in
favor of an increase in the authorized shares of the Company to ensure that the
number of authorized shares is sufficient to meet the Initial Required Reserve
Amount or the Required Reserve Amount, as applicable. Upon any increase in the
number of authorized or unreserved shares of Common Stock of the Company
following the date hereof, the Company shall use such increased number of
authorized shares to satisfy its obligations to keep the Initial Required
Reserve Amount or the Required Reserve Amount of shares, as applicable, reserved
for the Securities before reserving or using shares for any other purpose.
Notwithstanding anything to the contrary herein or in any of the Transaction
Documents, until the Company’s receipt of the Shareholder Approval and its
effecting each of the Reverse Stock Split and the Authorized Shares Increase
Amendment, (i) the Company shall not issue any shares of Common Stock to the
Agent upon exercise of the Warrants issued to the Agent by the Company as
compensation for the transactions contemplated by this Agreement (the “Agent
Warrants”) and (ii) none of the shares reserved as part of the Initial Required
Reserve Amount shall be allocated or allocable for the shares of Common Stock
issuable upon exercise of the Agent Warrants. The initial number of shares of
Common Stock reserved for exercise of the Warrants and each increase in the
number of shares so reserved shall be allocated pro rata among the Purchasers,
based on the number of shares of Common Stock issuable upon exercise of the
Series A Warrants (without regard to any limitations in exercise) issued to each
Purchaser on the Issuance Date (the “Authorized Share Allocation”). In the event
that a Purchaser shall sell or otherwise transfer any of its Warrants, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Warrants shall be allocated to the holders of
the remaining Warrants, pro rata based on the shares of Common Stock issuable
upon exercise of the Warrants then held by such holders (without regard to any
limitations on the exercise of the Warrants).

(l) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(m) Lock-Up. The Company shall not amend or waive any provision of the Lock-Up
Agreements except to extend the term of the lock-up period contained therein and
shall enforce the provisions of the Lock-Up Agreements in accordance with their
terms. If any party to a Lock-Up Agreement breaches any provision of a Lock-Up
Agreement, the Company shall promptly use its best efforts to seek specific
performance of the terms of such Lock-Up Agreement.

 

30



--------------------------------------------------------------------------------

(n) Voting Agreement. The Company shall use its reasonable best efforts to
effectuate the transactions contemplated by the Voting Agreement substantially
in the form attached hereto as Exhibit G (the “Voting Agreement”), executed on
or prior to the Closing by the Company, Riverside Renewable Energy Investments,
LLC and the Company’s officers and directors holding no less than 14.96% of the
issued and outstanding Common Stock plus the number of shares of Common Stock
held by the Company’s officers and directors signing the Voting Agreement
(collectively, the “Principal Shareholders”). The Company shall not amend or
waive any provision of the Voting Agreement and shall enforce the provisions of
the Voting Agreement in accordance with its terms. If any of the Principal
Shareholders breaches any provision of the Voting Agreement, the Company shall
promptly use its best efforts to seek specific performance of the terms of such
Voting Agreement in accordance with the terms thereof. In addition, if the
Company receives any notice from any of the Principal Shareholders pursuant to
the Voting Agreement, the Company shall promptly, but in no event later than two
(2) Business Days, deliver a copy of such notice to each Buyer.

(o) Additional Issuances of Securities.

(i) For purposes of this Section 4(o), the following definitions shall apply.

(1) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(2) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(3) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(ii) The Company shall not, (I) from the date hereof until the first date on or
after the thirtieth (30th) day following the date the Company obtains the
Shareholder Approval when there is no Equity Conditions Failure (as defined in
the Series B Warrants), (the “Trigger Date”) (x) directly or indirectly, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
or its Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”) or (y) grant any registration rights to
any Person that can be exercised prior to such date and (II) from the date
hereof until the Company obtains Shareholder Approval, be party to any
solicitations, negotiations or discussions with regard to the matters set forth
in clause (I)(x) above.

(iii) From the Trigger Date until the two (2) year anniversary of the Closing
Date, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this
Section 4(o)(iii).

 

31



--------------------------------------------------------------------------------

(1) The Company shall deliver to each Buyer an irrevocable written notice to the
contact information as is set forth opposite such Buyer’s name in column (2a) of
the Schedule of Buyers attached hereto (the “Offer Notice”) of any proposed or
intended issuance or sale or exchange (the “Offer”) of the securities being
offered (the “Offered Securities”) in a Subsequent Placement, which Offer Notice
shall (w) identify and describe the Offered Securities, (x) describe the price
and other terms upon which they are to be issued, sold or exchanged, and the
number or amount of the Offered Securities to be issued, sold or exchanged,
(y) identify the persons or entities (if known) to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with such Buyers at least forty percent (40%) of
the Offered Securities, allocated among such Buyers (a) based on such Buyer’s
pro rata portion of the number of shares of Common Stock issuable upon exercise
in full of the Series A Warrants (without regard to any limitations on exercise)
purchased hereunder (the “Basic Amount”) and (b) with respect to each Buyer that
elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other Buyers as such Buyer shall
indicate it will purchase or acquire should the other Buyers subscribe for less
than their Basic Amounts (the “Undersubscription Amount”), which process shall
be repeated until the Buyers shall have an opportunity to subscribe for any
remaining Undersubscription Amount.

(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the fifth (5th) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary. Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Buyers a
new Offer Notice and the Offer Period shall expire on the third (3rd) Business
Day after such Buyer’s receipt of such new Offer Notice.

(3) The Company shall have five (5) Business Days after the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”) pursuant to a definitive agreement (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or

 

32



--------------------------------------------------------------------------------

less favorable to the Company than those set forth in the Offer Notice and
(ii) to publicly announce (a) the execution of such Subsequent Placement
Agreement and (b) either (x) the consummation of the transactions contemplated
by such Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which, if required to ensure that the Buyers will not be in
possession of material non-public information, shall be filed with the SEC on a
Current Report on Form 8-K with such Subsequent Placement Agreement and, as so
required, any documents contemplated therein filed as exhibits thereto.

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(o)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(o)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(o)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(o)(iii)(1) above.

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to
Section 4(o)(iii)(4) above if the Buyers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Buyers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Buyers of a purchase agreement relating to such Offered
Securities in the form executed by all of the purchasers of the Refused
Securities.

(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(o)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.

(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, (x) neither the Subsequent Placement with respect to such Offer nor
any other transaction documents related thereto (collectively, the “Subsequent
Placement Documents”) shall include any term or provisions whereby any Buyer
shall be required to agree to any restrictions in trading as to any securities
of the Company owned by such Buyer prior to such Subsequent Placement and
(y) the Buyers shall be entitled to the same registration rights provided to the
other investors in the Subsequent Placement.

 

33



--------------------------------------------------------------------------------

(8) Notwithstanding anything to the contrary in this Section 4(o) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the tenth (10th) Business Day
following delivery of the Offer Notice. If by the tenth (10th) Business Day
following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the Buyers,
such transaction shall be deemed to have been abandoned and the Buyers shall not
be deemed to be in possession of any material, non-public information with
respect to the Company. Should the Company decide to pursue such transaction
with respect to the Offered Securities, the Company shall provide each Buyer
with another Offer Notice and each Buyer will again have the right of
participation set forth in this Section 4(o)(iii). The Company shall not be
permitted to deliver more than one such Offer Notice to the Buyers in any 30 day
period (other than the Offer Notices contemplated by the last sentence of
Section 4(o)(iii)(2) of this Agreement).

(iv) The restrictions contained in subsections (ii) and (iii) of this
Section 4(o) shall not apply in connection with the issuance of any Excluded
Securities (as defined in the Warrants).

(p) Shareholder Approval. The Company shall file with the SEC and provide each
shareholder of the Company with an information statement complying with the
requirements of the 1934 Act and substantially in the form that has been
previously reviewed and approved by the Buyers and Schulte Roth & Zabel LLP at
the expense of the Company informing such shareholders of the actions taken in
accordance with the Resolutions and of the Shareholder Approval (each, as
defined below). In addition to the foregoing, if required by any governmental or
regulatory agency, the Company shall provide each shareholder entitled to vote
at a special or annual meeting of shareholders of the Company (the “Shareholder
Meeting”), which shall be called at or prior to the Company’s next annual
meeting of shareholders, but in no event later than the date that is
seventy-five (75) days after the Closing Date (the “Shareholder Meeting
Deadline”), a proxy statement, in a form reasonably acceptable to the Buyers
after review by Schulte Roth & Zabel LLP at the expense of the Company, not to
exceed $15,000, soliciting each such shareholder’s affirmative vote at the
Shareholder Meeting for approval of resolutions (the “Resolutions”) providing
for (i) a reverse stock split of the Common Stock to cause the Company to become
compliant again with the maintenance and listing requirements of the Principal
Market (the “Reverse Stock Split”, the Resolution set forth in this clause
(i) is referred to herein as the “Reverse Stock Split Resolution” and the date
the reverse Stock Split has been obtained, the “Reverse Stock Split Date”) and
(ii) the amendment of the Company’s Articles of Incorporation to increase the
number of shares of the Company’s authorized Common Stock by no less than the
amount required to reserve the Required Reserve Amount pursuant to Section 4(k)
hereof (the “Required Increase”) (the Resolution set forth in this clause
(ii) is referred to herein as the “Authorized Shares Increase Resolution” and
the

 

34



--------------------------------------------------------------------------------

date the Authorized Shares Increase Resolution has been obtained is referred to
herein as the “Authorized Shares Increase Resolution Date”), in each case, in
accordance with applicable law, the provisions of the Articles of Incorporation
and the rules and regulations of the Principal Market (such affirmative
approvals being referred to herein collectively as the “Shareholder Approval”
and the date such approvals have been obtained, the “Shareholder Approval
Date”), and the Company shall use its reasonable best efforts to solicit its
shareholders’ approval of such Resolutions and to cause the Board of Directors
of the Company to recommend to the shareholders that they approve the
Resolutions. The Company shall be obligated to seek to obtain the Shareholder
Approval by the Shareholder Meeting Deadline. If, despite the Company’s
reasonable best efforts, the Shareholder Approval is not obtained at the
Shareholder Meeting, the Company shall cause an additional Shareholder Meeting
to be held each calendar quarter thereafter until Shareholder Approval is
obtained. Each time the Company seeks the approval of its shareholders for the
Shareholder Approval, the Company’s Board of Directors shall recommend to the
Company’s shareholders that the shareholders vote in favor of the Shareholder
Approval at the Shareholders Meeting and take all reasonable action to solicit
the approval of the shareholders for the Shareholder Approval. Each time the
Company seeks the approval of its shareholders for the Shareholder Approval, the
Company’s Board of Directors shall recommend to the Company’s shareholders that
the shareholders vote in favor of the Shareholder Approval at the Shareholders
Meeting and take all reasonable action to solicit the approval of the
shareholders for the Shareholder Approval. No later than five (5) Business Days
following the Authorized Shares Increase Resolution Date, the Company shall file
with the Secretary of State of Colorado a certificate of amendment to the
Company’s Articles of Incorporation to effect the Authorized Shares Increase
Resolution such that the number of authorized shares of the Company’s Common
Stock is increased by no less than the Required Increase, which certificate of
amendment shall provide that it shall become immediately effective upon filing
(the occurrence of such filing and the amendment filing, the “Authorized Shares
Increase Amendment”).

(q) Warrant Share Characteristics. If Warrant Shares are issued upon exercise of
the Warrants in a Cashless Exercise (as defined in the Warrants), the Company
acknowledges and agrees that in accordance with Section 3(a)(9) of the 1933 Act,
the Warrant Shares shall take on the registered characteristics of the Warrants
with respect to which such Warrant Shares are being issued, and the holding
period of such Warrants may be tacked on to the holding period of the Warrant
Shares. The Company agrees not to take any position contrary to this
Section 4(q) for purposes of Section 3(a)(9) or Rule 144 of the 1933 Act.

(r) Reporting Status. Until the date on which the Buyers shall have sold all of
the Warrant Shares and none of the Warrants are outstanding (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, provided, that for the purposes of this
Agreement, a report shall not be considered untimely solely because it is filed
after such report’s due date, so long as it is filed within the time periods set
forth in Rule 12b-25 of the 1934 Act (“Rule 12b-25”). Further, until such date,
the Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination, and the Company
shall take all commercially reasonable actions necessary to maintain its
eligibility to issue Securities to the Buyers on Form S-3.

 

35



--------------------------------------------------------------------------------

(s) Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1), if
the Company shall (i) fail for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirement under Rule 144(c) or (ii) if the Company has ever
been an issuer described in Rule 144(i)(1)(i) or becomes such an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a “Public Information Failure”) then, as partial relief for the
damages to any holder of Securities by reason of any such delay in or reduction
of its ability to sell the Securities (which remedy shall not be exclusive of
any other remedies available at law or in equity), the Company shall pay to each
such holder an amount in cash equal to one percent (1.0%) of the sum of (x) the
aggregate Purchase Price of such Investor’s Common Shares and Series E Warrants
and (y) the Aggregate Exercise Price (as defined in the Series B Warrants) paid
by such Investor for the exercise of the Series B Warrants of such Investor on
the day of a Public Information Failure and on every thirtieth day (pro-rated
for periods totaling less than thirty days) thereafter until the earlier of
(i) the date such Public Information Failure is cured and (ii) such time that
such public information is no longer required pursuant to Rule 144. The payments
to which a holder shall be entitled pursuant to this Section 4(s) are referred
to herein as “Public Information Failure Payments.” Public Information Failure
Payments shall be paid on the earlier of (I) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (II) the
third Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Notwithstanding the foregoing, no payment
shall be required if the Company fails to satisfy the current public information
requirement set forth in Rule 144(c) during the grace period provided by Rule
12b-25, so long as the Company makes the applicable filing within the time
periods set forth in Rule 12b-25.

(t) Mandatory Exercise. Upon delivery by the Company of a Mandatory Exercise
Notice (as defined in the Series B Warrants), each Buyer shall deliver the
Aggregate Exercise Price (as defined in the Series B Warrants) on the applicable
Mandatory Exercise Date (as defined in the Series B Warrants) with respect to
the Mandatory Exercise Amount (as defined in the Series B Warrants) of the
Series B Warrants subject to such Mandatory Exercise, so long as the Mandatory
Exercise (as defined in the Series B Warrants) is effected pursuant to the terms
and conditions of the Mandatory Exercise set forth in Section 1(h) of the Series
B Warrants, including, without limitation the satisfaction of the Equity
Conditions (as defined in the Series B Warrants).

(u) Closing Documents. On or prior to twenty-five (25) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Securities and any other documents required to be
delivered to any party pursuant to Section 7 hereof or otherwise.

(v) Series B & Series E Warrants. The Company hereby agrees that a Buyer may at
any time after the date hereof submit an Exercise Notice (as defined in each of
the Series B Warrants and Series E Warrants) for the exercise of the Series B
Warrants and Series E Warrants. The Series B Warrant Shares and Series E Warrant
Shares shall be required to be delivered by the Company to such Buyer on or
prior to the applicable Share Delivery Date (as defined in each of the Series B
Warrants and Series E Warrants, as applicable), subject to the Closing Date
occurring on or prior to such date.

 

36



--------------------------------------------------------------------------------

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee) and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in a form
acceptable to the Buyer (the “Irrevocable Transfer Agent Instructions”) to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Warrant Shares issued pursuant to the terms of the Transaction Documents in such
amounts as specified from time to time by each Buyer to the Company upon
exercise of the Warrants. The Company warrants that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 5(b)
will be given by the Company to its transfer agent, and any subsequent transfer
agent, and that the Securities shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the other Transaction Documents. The Company acknowledges that a breach by
it of its obligations hereunder will cause irreparable harm to each Buyer.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5 will be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this
Section 5, that each Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

(a) Such Buyer shall have executed this Agreement and each other Transaction
Document to be executed by such Buyer, and delivered the same to the Company.

(b) Such Buyer shall have delivered its Purchase Price to the Company (less, in
the case of the Lead Investor, the amounts withheld pursuant to Section 4(f))
for the Common Shares and the related Series A Warrants, Series B Warrants,
Series C Warrants, Series D Warrants and Series E Warrants being purchased by
such Buyer at the Closing by wire transfer of immediately available funds
pursuant to an escrow account established by the Company and the Placement Agent
with Signature Bank (or such other bank mutually agreed to by the Company and
the Agent), as escrow agent, in accordance with the Company’s written wire
instructions, which funds shall be subject to the terms and conditions of such
escrow.

 

37



--------------------------------------------------------------------------------

(c) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such specified date), and such Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

(d) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(a) The Company shall have duly executed and delivered to such Buyer, each of
the following to which it is a party: (i) each of the Transaction Documents,
(ii) the Common Shares (allocated in such amounts as such Buyer shall request),
being purchased by such Buyer at the Closing pursuant to this Agreement,
(iii) the Series A Warrants (allocated in such amounts as such Buyer shall
request) being purchased by such Buyer at the Closing pursuant to this
Agreement, (iv) the Series B Warrants (allocated in such amounts as such Buyer
shall request) being purchased by such Buyer at the Closing pursuant to this
Agreement, (v) the Series C Warrants (allocated in such amounts as such Buyer
shall request) being purchased by such Buyer at the Closing pursuant to this
Agreement, (vi) the Series D Warrants (allocated in such amounts as such Buyer
shall request) being purchased by such Buyer at the Closing pursuant to this
Agreement and (vii) the Series E Warrants (allocated in such amounts as such
Buyer shall request) being purchased by such Buyer at the Closing pursuant to
this Agreement.

(b) Such Buyer shall have received the opinions of Brownstein Hyatt Farber
Schreck, LLP, the Company’s outside counsel, dated as of the Closing Date, in
substantially the form of Exhibit I attached hereto.

(c) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form acceptable to such Buyer, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

38



--------------------------------------------------------------------------------

(d) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Significant
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, or a bring down of such
good standing from Corporation Service Company, as of a date within ten
(10) days before the Closing Date.

(e) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business, or a bring down of such good standing from
Corporation Service Company, as of a date within ten (10) days of the Closing
Date.

(f) The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation of the Company and each of its Subsidiaries as
certified by the Secretary of State (or comparable office) of the jurisdiction
of formation of the Company and each of its Subsidiaries within ten (10) days of
the Closing Date.

(g) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(d) as adopted by the Company’s and each of
its Subsidiaries’ Board of Directors in a form reasonably acceptable to such
Buyer, (ii) the Articles of Incorporation of the Company and each of its
Subsidiaries and (iii) the Bylaws of the Company and each of its Subsidiaries,
each as in effect at the Closing, in the form attached hereto as Exhibit J.

(h) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such specified date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. Such Buyer
shall have received a certificate, executed by the Chief Executive Officer of
the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit K.

(i) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days before the Closing Date.

(j) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market, nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market, other than as disclosed in the Registration Statement and
Prospectus Supplement.

 

39



--------------------------------------------------------------------------------

(k) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities and the
transactions contemplated by the Transaction Documents and all payments
thereunder.

(l) The Registration Statement shall be effective and available for the issuance
and sale of the Securities hereunder and the Company shall have delivered to
such Buyer the Prospectus and the Prospectus Supplement as required thereunder.

(m) No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

(n) The Company shall have delivered to each Buyer a Lock-Up Agreement in the
form attached hereto as Exhibit F-2 executed and delivered by each of the
Persons listed on Exhibit F-1 hereto.

(o) The Voting Agreement shall have been executed and delivered to such Buyer by
the Company and the Principal Shareholders.

(p) The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse the Lead Investor or
its designee(s), as applicable, for the expenses described in Section 4(f)
above.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any

 

40



--------------------------------------------------------------------------------

dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance

 

41



--------------------------------------------------------------------------------

thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the holders who were issued on the Closing Date a majority of the Common
Shares and shall include the Lead Investor (the “Required Holders”). Any
amendment or waiver effected in accordance with, and any amendment to this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on each Buyer and holders of Securities of the Company as applicable. No
such amendment shall be effective to the extent that it applies to less than all
of the Buyers of Securities. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents, the holders of Common Shares and holders of the Warrants.
The Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail address for
such communications shall be:

If to the Company:

Real Goods Solar, Inc.

833 West South Boulder Road,

Louisville, CO 80027

Telephone:    (303) 222-8541

Facsimile:     1-877-835-4834

E-mail:          Dennis.Lacey@rgsenergy.com

Attention:      Dennis Lacey

with a copy (for informational purposes only) to:

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, CO 80202

Telephone:    (303) 223-1100

Facsimile:     (303) 223-1111

E-mail:          KMacdonald@BHFS.com

Attention:      Kristin M. Macdonald

 

42



--------------------------------------------------------------------------------

If to the Transfer Agent:

Computershare Trust Company, N.A.

P.O. Box 30170

College Station, TX 77842-3170

Telephone:  (800) 962-4284

Facsimile:  

Attention:  Agent

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:    (212) 756-2000

Facsimile:     (212) 593-5955

Attention:      Eleazer N. Klein, Esq.

E-mail:          eleazer.klein@srz.com

or to such other address, facsimile number and/or email-address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Warrants. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Warrants). A Buyer may assign some or
all of its rights hereunder without the consent of the Company, in which event
such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

 

43



--------------------------------------------------------------------------------

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. (i) In consideration of each Buyer’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their shareholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(h) or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company, pursuant
to the transactions contemplated by the Transaction Documents; provided,
however, that the Company shall not shall be liable in any such case solely to
the extent that any such loss, claim, damage, expense or liability arises out of
or is based upon an untrue statement or alleged untrue statement in, or omission
or alleged omission from any Preliminary Prospectus, any Registration Statement
or the Prospectus, or any Issuer Free Writing Prospectus made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of any Buyer specifically for use therein. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities that is permissible under applicable law.

 

44



--------------------------------------------------------------------------------

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. Legal counsel referred to
in the immediately preceding sentence shall be selected by the Investors holding
at least a majority of the Registrable Securities. The Indemnitee shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Indemnified Liabilities by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Indemnitee that relates to such action or Indemnified
Liabilities. The indemnifying party shall keep the Indemnitee fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section 9(k), except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

45



--------------------------------------------------------------------------------

(v) Notwithstanding the forgoing, under no circumstances shall the Company or
its Subsidiaries, or their respective directors, officers, employees,
consultants, agents or representatives, be responsible or liable for, and no
Indemnitee shall be entitled to seek any consequential damages.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or

 

46



--------------------------------------------------------------------------------

thereto, shall be deemed to constitute the Buyers as, and the Company
acknowledges that the Buyers do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group, and
the Company shall not assert any such claim with respect to such obligations or
the transactions contemplated by the Transaction Documents and the Company
acknowledges, and each Buyer confirms, that the Buyers are not acting in concert
or as a group with respect to such obligations or the transactions contemplated
by the Transaction Documents. The Company acknowledges that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

[Signature Page Follows]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY:

 

REAL GOODS SOLAR, INC.

By:

 

Name: Dennis Lacey

Title:   Chief Executive Officer

[Signature Page to Securities

Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: [Lead Investor] By: [                                      
                      ] By:

 

Name: Title:

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: [OTHER BUYER] By:

 

Name: Title:

[Signature Page to Securities

Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)   (2)   (2a)   (3)     (4)(a)     (4)(b)     (5)     (6)

Buyer

  Address, E-mail,
Facsimile Number and
Telephone Number   Email and Telephone
Number for Offer Notices   Number of
Common
Shares     Number of
Series A
Warrant
Shares     Number of
Series E
Warrant
Shares     Purchase
Price     Legal Representative’s Address and
Facsimile Number

Lead Investor

        [     ]      [     ]      [     ]    $ [     ]   

[Other Buyers]

             



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A Form of Series A/B/C/D/E Warrant Exhibit B

[Reserved.]

Exhibit C

[Reserved.]

Exhibit D

[Reserved.]

Exhibit E

[Reserved.]

Exhibit F-1 Parties to Lock-Up Agreement Exhibit F-2 Form of Lock-Up Agreement
Exhibit G Form of Voting Agreement Exhibit H

[Reserved.]

Exhibit I Form of Opinion of Company’s Outside Counsel Exhibit J Form of
Secretary’s Certificate Exhibit K Form of Officers Certificate

SCHEDULES

 

Schedule I List of General Use Free Writing Prospectus Schedule 3(c) Significant
Subsidiaries Schedule 3(f) Equity Capitalization Schedule 3(ff) Transactions
with Affiliates Schedule 3(hh) Listing; 1934 Act Registration



--------------------------------------------------------------------------------

EXHIBIT A

Form of Series A/B/C/D/E Warrant

[Filed as Exhibit 4.1 to this Current Report on Form 8-K]



--------------------------------------------------------------------------------

EXHIBIT F-1

Parties to Lock-Up Agreement

David L. Belluck

Pavel Bousaka

Ian Bowles

Steven B. Kauffman

John Schaeffer

Robert L. Scott

Dennis Lacey

Alan Fine



--------------------------------------------------------------------------------

EXHIBIT F-2

Form of Lock-Up Agreement

[Filed as Exhibit 10.2 to this Current Report on Form 8-K]



--------------------------------------------------------------------------------

EXHIBIT G

Form of Voting Agreement

[Filed as Exhibit 10.3 to this Current Report on Form 8-K]



--------------------------------------------------------------------------------

EXHIBIT I

Form of Opinion of Company’s Outside Counsel



--------------------------------------------------------------------------------

EXHIBIT J

Form of Secretary’s Certificate



--------------------------------------------------------------------------------

EXHIBIT K

Form of Officer’s Certificate



--------------------------------------------------------------------------------

SCHEDULE I

List of General Use Free Writing Prospectus

None



--------------------------------------------------------------------------------

SCHEDULE 3(c)

Significant Subsidiaries

Elemental Energy, LLC

Real Goods Energy Tech, Inc.

RGS Financing, Inc.

Mercury Energy, Inc.

Real Goods Solar, Inc. – Mercury Solar

Alteris Renewables, Inc.

Sunetric Management, LLC



--------------------------------------------------------------------------------

SCHEDULE 3(f)(ii)

Equity Capitalization

Warrant to issued 203,704 shares of Class A Common Stock issued to Silicon
Valley Bank dated November 19, 2014.



--------------------------------------------------------------------------------

SCHEDULE 3(ff)

Transactions with Affiliates

Columbia Acorn Fund and Columbia Wanger Asset Management, LLC are affiliated
with Columbia Management Investment Distributors, Inc., member FINRA.



--------------------------------------------------------------------------------

SCHEDULE 3(hh)

Listing; 1934 Act Registration

On December 15, 2014, Real Goods Solar, Inc. (the “Company”) received a letter
from The Nasdaq Stock Market (“NASDAQ”) notifying the Company that for the last
30 consecutive business days the bid price of the Company’s Class A common stock
had closed below the minimum $1.00 per share requirement for continued inclusion
on NASDAQ based on Listing Rule 5550(a)(2), and describing a timetable for
bringing the Company into compliance with that rule. The Company disclosed this
notification on a Form 8-K filed on December 19, 2014.

In addition the Company may not be able to continue to meet the Shareholder
Equity listing standards for the Nasdaq Capital Market and may in the future
receive a delisting notification with respect to a failure to meet that
standard.